DETAILED ACTION
This office action is in response to applicant’s filing dated November 16, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 49, 51-57, 59-69, and 72-78 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed July 28, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 49, 69, 72, and 76; cancelation of claim(s) 1-48, 50, 58, 70, and 71; and addition of new claim 78. 
Applicants elected without traverse dronabinol as the elected synthetic cannabinoid species and N-palmitoylethanolamine (PEA) as the N-acylethanolamine species in the reply filed on December 14, 2021.  The requirement is still deemed proper.  New clam 78 is directed to the elected species and thus is presently under examination.
Claims 49, 51-57, 59-69, and 72-78 are presently under examination as they relate to the elected species:  dronabinol and palmitoylethanolamine (PEA).

Priority
The present application is a continuation of US Application No. 15/570,118 filed on October 27, 2017, which is a 371 of PCT/IL2016/050414 filed on April 19, 2016, which claims benefit of US Provisional Application No. 62/154,144 filed on April 29, 2015.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/154,144, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre- AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In a review of the Provisional Application No. 62/154,144, disclosure of a molar ratio between the cannabinoid and the N-acylethanolamine between about 1:0.2 to about 1:2000; 1:0.2 to about 1:5; 1:0.5 to about 1:2; 1:15 to about 1:1800; 1:25 to about 1:450; or 1:50 to about 1:100 of claims 50-55, and 69 was not identified. Moreover, disclosure of the amounts claimed in instant claims 56, 57, 60-62, and 71-74 was not identified. Thus, the disclosure of the provisional application does not provide written description support for the limitations of instant claims 50-57, 60-62, 69, and 71-74 and the claims dependent therefrom.
The effective filing date of the instant application is April 19, 2016.
Modified Objections and/or Rejections
Modifications Necessitated by Claim Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 49, 51-55, 59, 63-69, and 75-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al (WO 02/0808903 A1, cited in a previous Office Action).
	Regarding claims 49, 59, 69, 77, and 78, Carley teaches a combination of cannabimimetic agents useful for treating sleep apnea (page 19, last bridge paragraph); cannabimimetic agents include Δ9THC and palmitoylethanolamide (page 20, 1st full paragraph); Δ9THC is dronabinol (page 14, 2nd paragraph).   
Carley does not explicitly teach wherein the at least one cannabinoid and at least one N-acylethanolamine is in the molar ratios of instant claims 49, 51-55, and 69.  However, Carley does teach oleamide and palmitoylethanolamide are endomimetics (page 20, 1st paragraph); and administering 0.1 mg/kg Δ9THC/dronabinol and administering 0.1 mg/kg oleamide.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of dronabinol and oleamide as a starting point to optimize the amounts of dronabinol and palmitoylethanolamide to formulate a composition useful for treating sleep apnea, since Carley explicitly teaches oleamide and palmitoylethanolamide as alternatively useful endomimetics.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize equal amounts of palmitoylethanolamide and dronabinol (1:1) as a starting point for optimizing the ratio of palmitoylethanolamide and dronabinol to formulate a composition for use in treating sleep apnea.  Given that the molecular weight of dronabinol is 314.46 g/mol, as evidenced SciFinder (CAS Registry #1972-08-3, obtained from the website on February 3, 2022), and the molecular weight of palmitoylethanolamide is 299.49 g/mol, as evidenced SciFinder (CAS Registry #544-31-0, obtained from the website on February 3, 2022), a composition comprising a ratio of 1:1 would give a composition that is about molar ratio of 1:1, which falls within the ranges of claims.  Moreover, dosage and ratio are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 63, 64, and 75, Carley teaches routes of administration include oral (page 20, line 20).

Regarding claims 65-68 and 76, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).). 
Taken together, all this would result in the composition of claims 49, 51-55, 59, 63-69, and 75-78 with a reasonable expectation of success.


Claims 49, 51-57, 59-69, and 72-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton et al (WO 2014/057067 A1, cited in a previous Office Action).
	The Examiner notes that with regard to the transitional phrase "consisting essentially of", the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional excipients would materially change the characteristics of the instant invention. The specification teaches as used herein, a "pharmaceutical composition" refers to a preparation of the active agents described herein with other chemical components such as physiologically suitable carriers and excipients. The purpose of a pharmaceutical composition is to facilitate administration of a compound to an organism (see instant specification page 13 lines 5-9). The cited art teaches the term “complexed” in the context of lipoproteins and endocannabinoids means that the endocannabinoids become incorporated into the outer polar lipid monolayer of the lipoprotein; this is accomplished by adding a solution of one or more endocannabinoids described herein to an aqueous solution containing lipoproteins; the endocannabinoid(s) partition into the outer polar lipid monolayer of the lipoprotein because they have similar hydrophobicities (page 10, lines 30-34).  Thus, the lipoprotein and endocannabinoids complex taught by Eaton reads on a composition comprising the endocannabinoids, wherein the excipients are a lipoprotein and aqueous solution.  In view of the instant disclosure, it is unclear how the inclusion of other excipients would materially change the characteristics of applicant's invention. 

Regarding claims 49, 59, 69, and 77, Eaton teaches a pharmaceutical composition comprising one or more endocannabinoids, cannabinoids and/or modified versions thereof complexed with one or more lipoproteins, wherein said endocannabinoids include N-acylethanolamides and cannabinoids include tetrahydrocannabinols (claim 1).   Eaton teaches N-acylethanolamides (16:0) is a preferred N-acylethanolamide (page 5, lines 27-28).  N-acylethanolamides (16:0) is also known as N-palmitoylethanolamide.  Eaton teaches tetrahydrocannabinol have the structure:

    PNG
    media_image1.png
    414
    483
    media_image1.png
    Greyscale

R is preferably C5-alkyl and the first ring is in Δ9 position (page 9, lines 1-10).  This reads on dronabinol.

Eaton does not explicitly teach wherein the at least one cannabinoid and at least one N-acylethanolamine is in the molar ratios of instant claims 49, 51-55, and 69 or that the at least one cannabinoid and at least one N-acylethanolamine are in the claimed amounts of instant claims 56, 57, 60-62, 72-74.  
However, Eaton does teach the pharmaceutical composition should be in the range of 1µg to 5 g units per day, a more preferred dosage might be in the range of 0.01 mg to 100 mg, even more preferably 0.01 mg to 50 mg and most preferably 0.01 mg to 10 mg per day (page 3, lines 37-40) and that the compositions are useful in the treatment of tumor (page 25, lines 14-15).  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts taught by Eaton as a starting point for optimizing the amounts of palmitoylethanolamide and dronabinol of to formulate the combination for use in treating a tumor.  Similarly, with regard to claims 49, 51-55, 69, and 76, it would have been prima facie obvious to one of ordinary skill in the art to utilize equal amounts of palmitoylethanolamide and dronabinol (1:1) as a starting point for optimizing the ratio of palmitoylethanolamide and dronabinol to formulate a composition for use in treating a tumor.  Given that the molecular weight of dronabinol is 314.46 g/mol, as evidenced SciFinder (CAS Registry #1972-08-3, obtained from the website on February 3, 2022), and the molecular weight of palmitoylethanolamide is 299.49 g/mol, as evidenced SciFinder (CAS Registry #544-31-0, obtained from the website on February 3, 2022), a composition comprising a ratio of 1:1 would give a composition that is about molar ratio of 1:1, which falls within the ranges of claims.  Moreover, dosage and ratio are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	
	Regarding claims 63, 64, and 75, Eaton teaches routes of administration include oral (page 4, lines 4-6).  

Regarding claims 65-68 and 76, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).). 

Taken together, all this would result in the composition of claims 49, 51-57, 59-69, and 72-77 with a reasonable expectation of success.
Response to Arguments
35 U.S.C. § 103 in view of Carley 
Applicant argues:
Carley fails to suggest or motivate a skilled artisan to choose the specific combinations and ratios recited in Applicant's claims, wherein the specific combinations consist essentially of the claimed actives, namely at least one synthetic cannabinoid or a salt thereof, and at least one specific N-acylethanolamine or a salt thereof. The Office also failed to establish that information about oleamide, which is a different active with a distinct mechanism of action than the presently-claimed synthetic cannabinoids, would have provided a reasonable expectation of success to arrive at the specific claimed ratios recited in Applicant's pharmaceutical composition.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Carley explicitly teaches a combination comprising cannabimimetic agents which include Δ9THC /dronabinol and palmitoylethanolamide, the elected N-acylethanolamine species.  Δ9THC /dronabinol and palmitoylethanolamide are 2 of 21 explicitly named cannabimimetic agents listed.  One of ordinary skill in the art could have easily envisaged a combination of Δ9THC /dronabinol and palmitoylethanolamide from the cannabimimetic agents explicitly taught for use in the disclosed compositions. While the reference may not be anticipatory insofar as one must select Δ9THC /dronabinol and palmitoylethanolamide from the possible cannabimimetic agents, it remains that it would have been prima facie obvious to a person of ordinary skill in the art, to have selected Δ9THC /dronabinol and palmitoylethanolamide from the list of possible cannabimimetic agents to arrive at a composition useful for treating sleep apnea. [I]t is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).” 
The Examiner acknowledges that Carley does not explicitly teach administration of 0.1 mg/kg Δ9THC /dronabinol in combination with 0.1 mg/kg oleamide.  However, as set forth above, Carley explicitly teaches a combination of cannabimimetic agents useful for treating sleep apnea and cannabimimetic agents include Δ9THC and palmitoylethanolamide.   Moreover, Carley does teach oleamide and palmitoylethanolamide are endomimetics (page 20, 1st paragraph); and administering 0.1 mg/kg Δ9THC/dronabinol and administering 0.1 mg/kg oleamide.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of dronabinol and oleamide as a starting point to optimize the amounts of dronabinol and palmitoylethanolamide to formulate a composition useful for treating sleep apnea, since Carley explicitly teaches oleamide and palmitoylethanolamide as alternatively useful endomimetics.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize equal amounts of palmitoylethanolamide and dronabinol (1:1) as a starting point for optimizing the ratio of palmitoylethanolamide and dronabinol to formulate a composition for use in treating sleep apnea.  Moreover, as set forth above, dosage and ratio are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


	Applicant argues:
	The Office's reliance on Carley is misplaced at least because it overlooks the full scope of Carley, the disclosure of which is directed to oleamide, which is an endocannabinoid that is produced naturally in the body of humans and animals.  Carley directs a person of ordinary skill in the art to the use of endocannabinoids, such as oleamide, and not combinations of at least one synthetic cannabinoid with endocannabinoids, as also acknowledged by the Office when it states that "Carley explicitly teaches oleamide and palmitoylethanolamide as alternatively useful endomimetics."  None of these combinations of actives (e.g., [Symbol font/0x44]9THC with serotonin, oleamide with serotonin) are recited in Applicant's pending claims. Thus, here the proffered combination of actives by the Office is incomplete since Carley alone does not support the Office's speculations.  Furthermore, Carley not only fails to provide, for example, any pharmaceutical composition comprising the claimed actives, but further teaches away from pharmaceutical compositions consisting essentially of at least one synthetic cannabinoid and at least one specific N-acylethanolamine because Carley actively promotes the use of endocannabinoids as an alternative to other classes of compounds.  Thus, when "[t]he totality of the prior art" is considered, Applicant proceeded contrary to accepted wisdom in the art, which is further evidence of non-obviousness. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
A reference teaches away when “a person of ordinary skill in the art, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the Applicant.”  In re Gurley, 27.3d 551, 553 (Fed. Cir. 1994).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  In the instant case, the Examiner acknowledges that Carley teaches administering Δ9THC with serotonin and oleamide with serotonin in the Examples.  However, this does not constitute a teaching away.  As set forth above, Carley explicitly teaches a combination of cannabimimetic agents useful for treating sleep apnea and cannabimimetic agents include Δ9THC and palmitoylethanolamide.   Thus, the teachings of Carley explicitly contemplate combinations of cannabimimetic agents for use in the disclosed methods.  Δ9THC/dronabinol and palmitoylethanolamide are 2 of 21 explicitly named cannabimimetic agents.  One of ordinary skill in the art can easily envisage a combination of cannabimimetic agents comprising Δ9THC/dronabinol and palmitoylethanolamide in view of the teachings of Carley, resulting in a composition of the instant claims for use in a method of treating sleep apnea.


Applicant argues:
But more importantly, there is nothing in the cited art that would have guided the skilled person to single out the claimed specific combinations present in Applicant's pharmaceutical composition as having outstanding properties, e.g., "the surprising findings that combinations of cannabinoids and N-acylethanolamines were able to prevent or ameliorate a variety of side-effects associated with cannabinoid consumption in an in-vivo model, and that these combinations were further able to increase the effect of cannabinoids as analgesic agents." 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
In response to applicant's argument that combinations of cannabinoids and N-acylethanolamines were able to prevent or ameliorate a variety of side-effects associated with cannabinoid consumption in an in-vivo model, and that these combinations were further able to increase the effect of cannabinoids as analgesic agents, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, the claims are directed to a pharmaceutical composition consisting essentially of a therapeutically effective amount of at least one synthetic cannabinoid or a salt thereof and at least one N-acylethanolamine.  As set forth above, Carley explicitly teaches a combination comprising cannabimimetic agents which include Δ9THC /dronabinol and palmitoylethanolamide, the elected N-acylethanolamine species and suggests amounts that render the claimed amounts obvious.  The examiner further notes that the claims are directed to a pharmaceutical composition consisting essentially of at least one synthetic cannabinoid and at least one N-acylethanolamine.  By broadest reasonable interpretation, the phrase “at least one” reads on more than one.  Thus, the instantly claimed composition would have been prima facie obvious in view of the cited art.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  


Applicant argues:
The Office's asserted basis for a reasonable expectation of success is wholly deficient. Specifically, a person of ordinary skill in the art could not have had a reasonable expectation of success to arrive at Applicant's claims based on the distinct compositions of Carley because the cited art was not designed to examine the effects of a pharmaceutical composition consisting essentially of at least one synthetic cannabinoid and an N-acylethanolamine in specific ratios, as presently claimed. Here, the Office's explanation and the Office's reasoning of using a completely different active from a different class of compounds, such as oleamide (an endocannabinoid), to proffer an expectation of success to arrive at Applicant's claimed ratios does not meet the requirements for an obviousness determination. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).   As set forth above, Carley explicitly teaches a combination of cannabimimetic agents useful for treating sleep apnea and cannabimimetic agents include Δ9THC and palmitoylethanolamide.   Thus, the teachings of Carley explicitly contemplate combinations of cannabimimetic agents for use in the disclosed methods.  Δ9THC/dronabinol and palmitoylethanolamide are 2 of 21 explicitly named cannabimimetic agents.  One of ordinary skill in the art can easily envisage a combination of cannabimimetic agents comprising Δ9THC/dronabinol and palmitoylethanolamide in view of the teachings of Carley, resulting in a composition of the instant claims for use in a method of treating sleep apnea.  There is at least a reasonable expectation of success in selecting any of the explicitly named cannabimimetic agents taught useful for formulating a composition useful for treating sleep apnea one would arrive at a composition useful for treating sleep apnea.  
As set forth above, Carley teaches oleamide and palmitoylethanolamide are endomimetics (page 20, 1st paragraph); and administering 0.1 mg/kg Δ9THC/dronabinol and administering 0.1 mg/kg oleamide.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of dronabinol and oleamide as a starting point to optimize the amounts of dronabinol and palmitoylethanolamide to formulate a composition useful for treating sleep apnea, since Carley explicitly teaches oleamide and palmitoylethanolamide as alternatively useful endomimetics.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art to utilize equal amounts of palmitoylethanolamide and dronabinol (1:1) as a starting point for optimizing the ratio of palmitoylethanolamide and dronabinol to formulate a composition for use in treating sleep apnea.  Moreover, as set forth above, dosage and ratio are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and ratios would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").



35 U.S.C. § 103 in view of Eaton 
	Applicant argues:
	Eaton requires in the disclosed pharmaceutical compositions one or more lipoproteins, such as a very low density lipoprotein (VLDL) and/or high density lipoprotein (HDL).  Eaton explicitly emphasized the criticality of having one or more lipoproteins and their compatibility with pharmaceutical carriers when it states that "the endocannabinoids, cannabinoids and/or modified versions thereof recited herein above are complexed with one or more lipoproteins,  said complex dictates which pharmaceutical carriers can be used and which not" and teaches using only "pharmaceutically acceptable carriers . . . [that] do not negatively affect, e.g. destroy, the integrity of the lipoprotein-endocannabinoid complex."  Thus, adding, for example, the lipoproteins of Eaton, such as lipoproteins, to the presently claimed pharmaceutical compositions consisting essentially of a therapeutically-effective amount of at least one synthetic cannabinoid or a salt thereof, and at least one specific N-acylethanolamine or a salt thereof, wherein the at least one synthetic cannabinoid and the at least one N-acylethanolamine are present in the composition in a molar ratio of about 1:0.2 to about 1:2000, would affect the basic and novel characteristics of Applicant's pharmaceutical composition. In view of Eaton, therefore, one of ordinary skill in the art would understand that the disclosed ingredients of Eaton, or any other ingredients (i.e., alone or in combination) which are essential in Eaton's compositions, would materially affect the pharmaceutical compositions disclosed by Applicant and, thus, excluded by the claim's use of "consisting essentially of."

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, the phrase "consisting essentially of" has been construed as equivalent to "comprising". The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. See MPEP 2111.03.
	In the instant case, Applicant has not demonstrated that the addition of other components such as additional excipients would materially change the characteristics of the instant invention. The specification teaches as used herein, a "pharmaceutical composition" refers to a preparation of the active agents described herein with other chemical components such as physiologically suitable carriers and excipients. The purpose of a pharmaceutical composition is to facilitate administration of a compound to an organism (see instant specification page 13 lines 5-9). The cited art teaches the term “complexed” in the context of lipoproteins and endocannabinoids means that the endocannabinoids become incorporated into the outer polar lipid monolayer of the lipoprotein; this is accomplished by adding a solution of one or more endocannabinoids described herein to an aqueous solution containing lipoproteins; the endocannabinoid(s) partition into the outer polar lipid monolayer of the lipoprotein because they have similar hydrophobicities (page 10, lines 30-34).  Thus, the lipoprotein and endocannabinoids complex taught by Eaton reads on a composition comprising the endocannabinoids, wherein the excipients are a lipoprotein and aqueous solution.  In view of the instant disclosure, it is unclear how the inclusion of other excipients would materially change the characteristics of applicant's invention.   Thus, the lipoprotein and endocannabinoids complex taught by Eaton reads on a composition comprising the endocannabinoids, wherein the excipients are a lipoprotein and aqueous solution.  Thus, since the phrase "consisting essentially of" has been construed as equivalent to "comprising", the examiner notes that other ingredients are not precluded.
	Moreover, the Examiner acknowledges that preferred embodiments of Eaton include lipoproteins.  However, Eaton teaches use of one or more endocannabinoids comprising N-acylethanolamides and/or modified versions thereof and (b) cannabinoids and/or modified versions thereof (claim 15).  Thus, Eaton contemplates embodiments that do not require lipoproteins.  

Conclusion
Claims 49, 51-57, 59-69, and 72-78 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628      

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628